IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
CHARLES CONYERS,

              Petitioner,

v.                                                         Case No. 5D15-4188

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 1, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Charles Conyers, Live Oak, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the April 27, 2015

(Violation of Probation) judgments and sentences in Case Nos. 05-2013-55778 and 05-

2013-CF-55822, in the Circuit Court in and for Brevard County, Florida. See Fla. R.

App. P. 9.141(c)(6)(D).

       PETITION GRANTED.


ORFINGER, TORPY, WALLIS, JJ., concur.